DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-56 were originally filed on September 14, 2015. 
The amendment received on January 21, 2016, canceled claims 17-23, 26-38, 40-48, 50-51, and 53-54; amended claims 3, 6, 8-10, 14, 39, 49, 52, and 55-56.  The amendment received on May 12, 2017, canceled claims 2-16, 24-25, 39, 49, 52, and 55-56; amended claim 1; and added new claims 57-68.  The amendment received on February 7, 2018, amended claim 1; and added new claims 69-73.  The amendment received on December 17, 2018, amended claims 66 and 73; and added new claims 74-79.  The amendment received on May 18, 2020, canceled claims 62-63; amended claim 1; and added new claims 80-87.  The amendment received on March 23, 2021, canceled claims 77-78, 81-82, and 85-86; and amended claims 1 and 83-84.
Claims 1, 57-61, 64-76, 79-84, and 87 are currently pending and under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/US2014/029421 filed March 14, 2014, and claims priority under 119(e) to U.S. Provisional Application No. 61/792,440 filed on March 15, 2013. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on August 18, 2021, is being considered by the examiner. 

Sequence Interpretation


Please note that the Examiner is interpreting the scope of claims 1, 74, 79, and 87 as open-ended requiring 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions.  As such, the scope of claims 1, 74, 79, and 87 are analogous to “comprising the sequence of SEQ ID NO: 1” above.


Reasons for Allowance
The Reasons for Allowance stated in the Action mailed on August 3, 2021, are incorporated herewith. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654